[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________
                                                                 FILED
                            No. 08-11122              U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                        Non-Argument Calendar               October 30, 2008
                      ________________________           THOMAS K. KAHN
                                                                CLERK
                          D.C. Docket Nos.
               07-00214-CV-ORL-19 & 06-00620-BK-KSJ

IN RE: SUSAN WACZEWSKI,

                                                    Debtor.

_____________________________________________________

SUSAN WACZEWSKI,

                                                    Plaintiff-Appellant,

                                 versus

LEIGH R. MEININGER,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 30, 2008)

Before ANDERSON, HULL and COX, Circuit Judges.
PER CURIAM:

       The relevant facts are adequately summarized in the district court’s order from

which this appeal is taken. (R.5-42 at 1-5.) Susan Waczewski appeals the district

court’s order affirming the bankruptcy court’s allocation of the Second Compromise

and denial of sanctions against Leigh Meininger, Waczewski’s former Chapter 7

Trustee.1 We affirm.

                                          I. Discussion

       A. There was no error in the approval of the Second Compromise nor in the

allocation of its funds.

       Waczewski argues on appeal that the bankruptcy court erred in its allocation

of the funds from the Second Compromise. Despite her protestations to the contrary,

however, we construe her argument to be that the bankruptcy court erred in not

setting aside the Order Approving the Second Compromise.2 Waczewski does not

argue that the allocation of 13% to Mr. Waczewski’s estate was improper because

       1
          Waczewski also argues that the district court improperly limited the scope of her appeal to
only one final order of the bankruptcy court. Waczewski’s brief does not demonstrate error in the
district court’s order dismissing those appeals from orders for which Waczewski paid no filing fee.
(R.3-22 at 5-6.)
       2
         Even if we generously construe Waczewski’s brief as truly asking for a different allocation
of the Second Compromise, we would affirm the allocation made by the bankruptcy court and
affirmed by the district court. Waczewksi told the bankruptcy court that she “would not object to
a distribution between the relevant Estates that applies the same ratio of apportionment as was agreed
in the First Compromise.” (R.4-36 at 244-245.) The bankruptcy court apportioned the Second
Compromise according to Waczewski’s wishes; we discern no error.

                                                  2
some other allocation is called for under the Second Compromise; she argues that the

Second Compromise lacks an allocation provision, is consequently incomplete, and

therefore should be set aside.      Waczewski states multiple times in her brief,

“Appellant sees no option for the Bankruptcy Court other than to set aside the Order

Approving the Second Compromise.” (Appellant Br. at 21, 25.)

      This is the third time Waczewski has appealed to this court asking us to set

aside the bankruptcy court’s approval of the Second Compromise. In re Waczewski,

241 F. App’x 647, 648 (11th Cir. 2007). When Waczewski was before us last year

making the same argument she makes today, we held that “the propriety of approving

the second compromise became the ‘law of the case’ . . . . Therefore, the bankruptcy

court did not err in denying Waczewski’s motion to set aside the second

compromise.” Id. at 652. We repeat this holding today.

      B. The bankruptcy court did not err in denying sanctions against Waczewski’s

former Chapter 7 Trustee, Meininger.

      Waczewski appeals the bankruptcy court’s denial of her motion for sanctions

against her former Chapter 7 Trustee, Meininger. In support of her argument, she

reargues the factual bases for her motion. We have reviewed the bankruptcy court’s

order on this motion (R.3-8 at 80-81), and the district court’s affirmance of that order

(R.5-42 at 7-11). Like the district court, we conclude that the bankruptcy court’s

                                           3
findings regarding Mr. Meininger’s motivations and intentions were not clearly

erroneous, and we conclude that the bankruptcy court did not abuse its discretion in

denying the motion.     Accordingly, we affirm the denial of sanctions against

Meininger.

                                  II. Conclusion

      For the reasons stated above, we affirm the district court’s order.

      AFFIRMED.




                                         4